lee, elmer edward v. state                                          




NO. 12-01-00251-CR


IN THE COURT OF APPEALS


TWELFTH COURT OF APPEALS DISTRICT


TYLER, TEXAS


BRADLEY LEE HANSON,§
	APPEAL FROM THE 8TH
APPELLANT

V.§
	JUDICIAL DISTRICT COURT OF

THE STATE OF TEXAS,
APPELLEE§
	HOPKINS COUNTY, TEXAS




PER CURIAM
 This appeal is being dismissed for want of jurisdiction.  On April 11, 2001, Appellant was
adjudicated guilty of the offense of reckless injury to a child, and punishment was assessed at two
years of confinement.  Appellant did not file a motion for new trial.  Since Appellant did not file a
motion for new trial, his notice of appeal was due within thirty days after the day sentenced was
imposed, i.e. May 11, 2001.  Tex. R. App. P. 26.2.  Appellant filed his notice of appeal on August
31, 2001.  Appellant did not file a timely motion for extension of time to file his notice of appeal as
authorized by Tex. R. App. P. 26.3.  
	On September 20, 2001, this Court notified Appellant, pursuant to Rules 26.2 and 37.2, that
the clerk's record did not show the jurisdiction of this Court, and gave him until on or before October
5, 2001 to correct the defect.  As of October 19, 2001, Appellant had not responded to our notice or
otherwise demonstrated the jurisdiction of this Court.  Because this Court has no authority to allow
the late filing of a notice of appeal except as provided by Rule 26.3, the appeal must be dismissed. 
See Slaton v. State, 981 S.W.2d 208 (Tex. Crim. App. 1998); Tex. R. App. P. 42.3.
	Accordingly, the appeal is dismissed for want of jurisdiction. 
Opinion delivered October 24, 2001.
Panel consisted of Davis, C.J., Worthen, J., and Griffith, J.

(DO NOT PUBLISH)